Citation Nr: 1225169	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from March 1989 to March 1992.  He is a Persian Gulf War veteran.  

This matter arises to the Board of Veterans' Appeals (Board) from a September 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his substantive appeal and again in September 2009, the Veteran requested a hearing before a Veteran's law judge.  In September 2011, he withdrew that request. 

The Board remanded the case in December 2011 for development. 


FINDINGS OF FACT

1.  The Veteran is a combat veteran of the Persian Gulf War.  

2.  A medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  

CONCLUSION OF LAW

A medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1118, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1117, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's Appeals Management Center has complied with all remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Concerning the Veteran's status as a combat veteran, he reported that his unit maneuvered around enemy SCUD missile attacks while serving in Saudi Arabia and Iraq.  He service personnel records tend to support this assertion.  He was not awarded a decoration of the type that conclusively establishes individual combat participation.  Such awards would include the Bronze Star Medal, Purple Heart Medal, or Combat Infantryman Badge.  He did receive the Southwest Asia Service Medal with two Bronze Service Stars after serving in Southwest Asia; however.

A Bronze Service Star is awarded for each campaign participated in where the service member was assigned or attached to and present for duty with a unit during the period that it participated in combat; or, if individually was under orders in the combat zone and was (a) awarded a combat decoration; or, (b) furnished a certificate by a commanding general of a corps or higher unit that he/she actually participated in combat; or (c) served at a normal post of duty (in contrast to having had the status of an inspector, observer, or visitor); or (d) was aboard a vessel other than in a passenger vessel and furnished a certificate that he served in a combat zone.  Army Regulation AR 672-5-1 effective April 12, 1984.  

Because the two Bronze Service Stars that the Veteran earned suggests that the Veteran's unit was in combat, and because the Court, in Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), pointed out that corroboration of a veteran's own personal involvement is not necessary, the evidence is sufficient to place the issue of participation in combat in relative equipoise.  Applying the benefit of the doubt doctrine, the Board will resolve this in favor of the Veteran and find, for VA purposes, that he is a combat veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2011).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a) (2) (ii) of this section for a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1118 (West 2002); § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (a) (2) (i) (2011).

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness, without conclusive pathology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2) (ii) (2011).

For purposes of this section, "objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3) (2011).

For presumptive service connection under the provisions above, the claimed disability must have existed for six months or more.  38 C.F.R. § 3.317 (a) (4).  

Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (a) (5) (2011).

For purposes of paragraph (a) (1) of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) Fatigue. (2) Signs or symptoms involving skin. (3) Headache. (4) Muscle pain. (5) Joint pain. (6) Neurologic signs or symptoms. (7) Neuro-psychological signs or symptoms. (8) Signs or symptoms involving the respiratory system (upper or lower). (9) Sleep disturbances. (10) Gastrointestinal signs or symptoms. (11) Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) Menstrual disorders.  38 C.F.R. § 3.317 (b) (2011).

The Veteran served in Southwest Asia during the Persian Gulf War.  He maintains that he has an undiagnosed illness manifested by gastrointestinal symptoms such as irritable bowel syndrome.  Under the circumstances, the provisions of 38 C.F.R. § 3.317 will be applied.  

In December 2011, the Board remanded the case for an examination to determine the nature and etiology of irritable bowel syndrome.  The claims file reflects that the Veteran failed to report for this examination.  Although the claims files do not contain a copy of any notification letter, neither the Veteran nor his representative has responded with any reason for failure to report for the examination.  Thus, good cause for failure to report for the examination has not been shown.  The governing regulation is clear in that where service connection is the issue, the Board must now issue a decision based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  The following paragraphs sum-up the relevant evidence.

In a July 1997-dated letter sent to the Veteran, the Department of Defense (DoD) informed him that while he served in Iraq in March 1991 he might have been exposed to low-level nerve agents during the destruction of captured enemy weapon-related material.  The letter informed him to contact VA if he had any health concerns. 

In August 2004, the Veteran did contact VA with health concerns.  He requested service connection for an irritable bowel and frequent diarrhea, among others.  

In September 2004, he reported that he had never been treated by a physician for irritable bowel syndrome, diarrhea, or several other disorders.  He submitted the July 1997-dated letter from DoD.  

The RO obtained clinical records from a Dr. D. M. that reflect treatment from August 1992 to August 1999 for various health concerns, including flu-like symptoms.  The Veteran reported flu-like symptoms, including nausea that had abated.  An assessment of viral syndrome was offered, however.  A December 1997 treatment report mentions that the Veteran had no nausea, diarrhea, or vomiting.

A January 2007 VA mental disorders compensation examination report reflects that the Veteran reported body pains, an irritable bowel, and diarrhea.  Diagnoses included gastroesophageal reflux disease and rule-out irritable bowel syndrome. 

The facts set forth above reflect that the Veteran reported irritable bowel symptoms to VA in August 2004 and September 2004 and to a VA examiner in January 2007.  In January 2007, a VA examiner offered a diagnosis of rule-out irritable bowel syndrome.  These facts show that the Veteran's reported signs or symptoms of gastrointestinal disorders have existed for more than 6 months.  Where the reported signs or symptoms exist for 6 months or more, the condition becomes "chronic" for undiagnosed illness purposes.  No evidence has been presented that tends to establish that the Veteran does not suffer from irritable bowel syndrome or that something other than active service in Southwest Asia caused it.  The objective evidence shows therefore that irritable bowel syndrome has existed for more than six months.  It has not been attributed to any known diagnosis.  

Presumptive service connection for irritable bowel syndrome as a qualifying chronic multi-symptom illness will be warranted under 38 C.F.R. § 3.317 (a) (2) (B) (3), if this disability has become manifested to a degree of 10 percent.  Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Considering these provisions, the Board finds that irritable bowel syndrome has been shown to be manifested to a degree of 10 percent or more.  Evidence of a supervening condition, willful misconduct or evidence tending to show that the condition was not incurred during active military service in Southwest Asia has not been presented.  

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Where the determination of an issue involving a question of medical expertise is required, further analysis of the Veteran's competency is recommended.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay evidence supports a later diagnosis by a medical professional.  Thus, the lay evidence must be accorded some weight in the matter.  The regulation envisages service connection for symptoms reported by the Veteran where independently observed or verified.  In this case, the Veteran has asserted irritable bowel syndrome with diarrhea and his VA medical examiner has not voiced any disagreement with that assessment.

After consideration of all the evidence of record, the regulatory requirements for presumptive service connection for irritable bowel syndrome have been met.  Service connection is therefore granted for undiagnosed illness manifested by irritable bowel syndrome.  


ORDER

Service connection for irritable bowel syndrome, as a medically unexplained chronic multi-symptom illness, is granted. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


